Hurt, Judge.
The conviction in this case is under article 185 of the Penal Code, defining the offense of “engaging in any species of gaming for money or other consideration, within the limits of any city or town on Sunday.” In substance the indictment charged that the appellant, on the fourteenth day of August, 1887, in the town of Haskell, Haskell county, Texas, did engage in a species of gaming, and did then and there play at a game of cards for a horse.
To be sufficient under the article cited, the indictment should allege the name of the person or persons with whom the defendant engaged in the gaming, or it should have alleged the name *346of the person or persons with whom defendant played the gam* of cards, ór with whom the wager for the horse was made. While it is true that the elements of the offense are alleged, still a description of the offense—that is, the facts of the transaction—should be given. We can perceive no difference in principle in the cases of Burk v. Republic, 1 Texas, 608; Lewellen v. The State, 18 Texas, 538; State v. Catchings et al., 43 Texas, 654; Dixon v. The State, 21 Texas Ct. App., 517, and this case.
Opinion delivered April 18, 1888.
Because the indictment is insufficient, the judgment is re. versed and the prosecution dismissed.

Reversed and remanded.